      Case 2:09-cr-00244-GEKP Document 72 Filed 09/21/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                     CRIMINAL ACTION

               v.

ROBERT HERNANDEZ                                             NO. 09-244
(a/k/a "FELIX AGOSTA")

                                            ORDER


       AND NOW, this 18th day of September, 2020, upon consideration of the report on a

possible violation of supervised release by defendant Robert Hernandez, a.k.a. Felix Agosta, and

following an evidentiary hearing in open court on September 8, 2020 at which counsel for the

Government, counsel for Defendant, and the defendant were present and when oral argument

was presented following submission of evidence, the Court finds:

       1.      There is no dispute that the defendant has failed to report to his probation officer

as required as a condition of his supervised release; and

       2.      The charge that by defendant violated on or about March 14, 2020 the condition

of his supervisor release that he not commit any federal, state or local crime is not proven.

       Accordingly, the Court will conduct a further revocation and sentencing hearing on this

matter on October 6, 2020 at 11 :00 a.m.
